Title: To Benjamin Franklin from Elkanah Watson, Jr., 8 May 1781
From: Watson, Elkanah, Jr.
To: Franklin, Benjamin


Sir
Nantes. 8th. May 1781
I forwarded my bankers Messrs. J. Cottin & fils & Jauge, a small bill drawn by Jas. Clark Esqr on you for 18 dolls—viz No. 2693. dated 28th. Decr. 1780 in favr. Mary Jenkins & indors’d to me by James Daggett— Messrs. Cottin’s advise me that the bill is by some means lost— If you can negotiate the ammount with them in consequence of the above discription please to advise them accordingly.
I have the honour to be your Excellencys Very Hl. St.
Elkh. Watson Jr.
The Honble. Benj. Franklin Esqr. Passi
 
Notation: 28 Mar 81 Chr
Addressed: A Monsieur / Monsieur Franklin / Ministre Plénipotentiaire des / Etats unis en Son Hotel / a / Passi / pres Paris
